Citation Nr: 0606744	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-19 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected knee 
and foot disabilities.  

2.  Entitlement to an increased rating for residuals of a 
meniscal tear, right knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for bilateral pes 
planus with arthritis of the first metatarsophalangeal 
joints, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

These matters were previously before the Board in May 2005.  
At such time, the Board remanded the matters to the RO for 
additional development.  Most recently, in January 2006, and 
upon substantial completion of the requested development, the 
RO issued a Supplemental Statement of the Case in which it 
continued the denial of the veteran's claims.  

By virtue of the veteran's age, this case was advanced on the 
Board's docket.


FINDINGS OF FACT

1.  A bilateral hip disorder was first manifest many years 
following service and the probative evidence does not show 
that such is etiologically linked to service or to a service-
connected disability.  

2.  Residuals of a meniscal tear, right knee, and left knee 
arthritis are predominantly characterized by mild 
osteoarthritis, resulting in limitation of flexion of the 
leg.  Subluxation or lateral instability was not objectively 
demonstrated.  

3.  Bilateral pes planus is of moderate severity and is 
predominantly characterized by pain on manipulation and use 
of the feet; arthritic changes, characteristic callosities, 
and marked deformity are not shown.  


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by active service, arthritis was not shown within 
the first post-service year; nor is a bilateral hip 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).  

2.  The criteria for a disability rating in excess of 10 
percent for a meniscal tear of the right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for left knee arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257 (2005).  

4.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus with arthritis of the first 
metatarsophalangeal joints have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5276 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  
Most recently, in a June 2005 letter, the RO advised the 
appellant of what evidence, if any, was necessary to 
substantiate his claims and it indicated which portion of 
that evidence the appellant was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the appellant.  He was advised to submit any 
evidence pertinent to the claims.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claims

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

In addition, it appears that all necessary development has 
been completed.  The veteran identified VA outpatient 
treatment.  The RO obtained the identified records.  In 
addition, the veteran was afforded a VA examination in July 
2003 and October 2005 in connection with the claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Bilateral Hip Disability

The veteran has not contended, nor is it established by the 
record, that a bilateral hip disorder began in service, or 
that arthritis of the hips began within one year following 
separation from service.  Rather, he is contending that as a 
result of his service connected bilateral knee disorder, he 
has developed a bilateral hip disorder.  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran submitted his claim for service connection of the 
hips as secondary to his bilateral knee disorder in April 
2003.  In September 2003, he averred that due to instability 
and pain in his service-connected knees, he walked in such a 
way as to harm his hips.

During a VA examination in July 2003, the veteran reported 
hip pain at the end of flexion and abduction; during a 
subsequent VA examination in October 2005, the examiner 
opined that the veteran's complaints of hip pain were not 
consistent with x-ray findings that showed no significant 
degenerative changes.  Additionally, the examiner noted that 
the veteran was magnifying his symptoms.  No disability of 
the left hip was noted, and it was stated that there was no 
disability of the right hip.  The VA examiner concluded that 
the bilateral hip disorder was not caused by or a result of 
his service-connected knee or ankle disabilities.  An 
Addendum dated in January 2006 opined that a bilateral hip 
condition was not incurred during service or related to 
service-connected disabilities.  

Based on a review of the medical records, the veteran 
presently has no diagnosed bilateral hip disorder.

The Board has considered the veteran's opinion that he 
currently has a bilateral hip disability due to his service-
connected disabilities.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about his in-service experiences and current symptoms, he is 
not competent to diagnose himself as having a bilateral hip 
disability, or to provide an opinion linking that disability 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, at 55-57 (1990).

Evaluation of Right and Left Knee Disabilities  

In an April 1995 decision, the Board granted service 
connection for arthritis of the left knee.  Thereafter, the 
RO assigned an initial 10 percent rating, effective since 
July, 1989.  In a June 1997 decision, the RO granted service 
connection for a meniscal tear of the right knee.  An initial 
10 percent evaluation was assigned, effective since April 
1997.  

In March 2003, the veteran filed an informal claim seeking an 
increased rating for the service-connected knee disabilities.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).



500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)

Diagnostic Code 5257 is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate," and "severe" are not 
defined in the VA's Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable. 38 
C.F.R. § 4.6 (2005).

526
0
Leg, limitation of flexion of:

Flexion limited 
to 15°
30

Flexion limited 
to 30°
20

Flexion limited 
to 45°
10

Flexion limited 
to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)

526
1
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)

 
38 C.F.R. § 4.71, Plate II (2005)

VA General Counsel opinions include VAOPGCPREC 23-97, where 
it was concluded that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See 62 Fed. Reg. 63604 
(1997).  In VAOPGCPREC 9-98, the VA General Counsel further 
explained that, to warrant a separate rating, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or 5261; rather, such limited motion must at least meet the 
criteria for a zero-percent rating.  See 63 Fed. Reg. 56703 
(1998).  Lastly, in VAOPGCPREC 9-2004, separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  See 69 Fed. Reg. 59990 (2005).  

In these matters, the objective medical evidence shows that 
the veteran's right and left knees are characterized by 
bilateral knee osteoarthritis.  Diagnostic test for lateral 
instability and recurrent subluxation performed during VA 
examinations in July 2003 and October 2005 were negative.  
Therefore, a higher rating under Diagnostic Code 5257 cannot 
be assigned due to the lack of current medical evidence 
showing subluxation or lateral instability of the knee.  

As noted, Diagnostic Code 5003, pertaining to degenerative 
arthritis is rated on the basis of limitation of motion of 
the effected joint.  In this case, the veteran's knees did 
show x-ray evidence of mild arthritis.  In addition, during 
VA examination in July 2003, flexion of the right knee was to 
120 degrees and the left knee was to 66 degrees.  During VA 
examination in October 2005, flexion of the right knee was 
again to 120 degrees, and the left knee was to 90 degrees.  
There was no limitation of knee extension.  The knee 
movements were accompanied by pain at the extremes of motion.  
On the basis of the foregoing, while the veteran's knee 
condition results in some limited leg motion, as flexion was 
not limited to 60 degrees, and in the absence of any loss of 
extension, it does not warrant a separate compensable 
evaluation pursuant to either Diagnostic Code 5260 or 5261.  

While the Board is required to consider the effects of the 
veteran's pain and functional loss when making a rating 
determination, and has done so in this case, the rating 
schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  See also, 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Nevertheless, the veteran's complaints of 
pain are not entirely credible.  In this regard, the VA 
examiner in October 2005 noted that the complaints of pain 
were not consistent with the physical examination and x-ray 
findings and that the veteran was exaggerating pain response.  
Accordingly, the Board finds that a higher rating based on 
the factors set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra,  is not warranted.  

Additionally, the Board finds that there is no showing that 
the veteran's bilateral knee disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Put another way, the 10 percent 
rating assigned adequately compensates the veteran for the 
severity of the each knee disability.  Hence, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Evaluation for Bilateral Pes Planus

The veteran contends that a higher evaluation is warranted 
for his service-connected bilateral foot disability.  The RO 
has characterized the disability as bilateral pes planus with 
arthritis of the first metatarsophalangeal joints and rated 
the disability as 10 percent disabling.  The disability is 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-
5276.  

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

In this case, the question is whether the bilateral foot 
disability approximates the criteria for a 30 percent 
evaluation under Diagnostic Code 5276; that is whether he has 
severe pes planus.  

Upon review of all of the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim.  
In this respect, the veteran's VA outpatient treatment 
records note treatment for onychomycosis but do not show 
treatment for bilateral pes planus or arthritis of the first 
metatarsophalangeal joints.  When the veteran underwent a VA 
examination in July 2003, the examiner characterized the flat 
feet as "mild".  There was no objective evidence of marked 
deformity, swelling on use, or characteristic callosities.  
There was evidence of pain at the extremes of ankle 
pronation, but no evidence of fatigability or instability.  

In addition, during the VA examination in October 2005, the 
examiner characterized the disability as "moderate".  While 
the veteran had pain to palpation over the medial arches, he 
was able to ambulate with the use of corrective foot wear.  

The Board acknowledges that there is evidence of functional 
loss and pain upon movement of the joints.  However, even 
considering such symptomatology, the disability does not more 
nearly approximate the criteria for severe pes planus as set 
forth in the relevant rating criteria.  In addition, as it 
pertains to the criteria for degenerative arthritis, upon x-
ray examination in October 2005, there were no major 
degenerative changes.  As such, a higher rating is not 
warranted under Diagnostic Code 5003.  

In making this determination, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, at 55-57 (1990).

ORDER

Service connection for a bilateral hip disability is denied.  

A disability evaluation in excess of 10 percent for a 
meniscal tear of the right knee is denied.  

A disability evaluation in excess of 10 percent for left knee 
arthritis is denied.  

A disability evaluation in excess of 10 percent for bilateral 
pes planus with arthritis of the first metatarsophalangeal 
joints is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


